DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 10 and 11 are objected to because of the following informalities: claims 10 and 11 are recited as depending from canceled claim 8, and it appears claims 10 and 11 should depend from claim 9 in order to provide proper antecedent basis for “the retractable apparatus”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 12, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’CONNELL (US 2016/0250941).
 	Regarding claim 1, O’CONNELL discloses a vehicle-to-vehicle power transfer system (abstract, ¶ 0024, 0027, 0046) for use between a first vehicle and at least a second vehicle (vehicles 490a, 490b, 490c, 490d, Fig. 4; vehicles 590a, 590b, 590c, 590d, Fig. 5; or the first vehicle can be 990a, Fig. 9, and the second vehicle can be 990b, Fig. 9), the system comprising: 
 	an electric power system disposed in each of the first and second vehicles, the electric power system configured to provide electrical drive power to a vehicle drive system for propulsion of the associated vehicle (¶ 0008, 0070: battery); and 
 	a power transfer system having a transmission line (comprising at least 901, 902, Fig. 9) extending between the first vehicle and the second vehicle and further extending beyond the first vehicle and the second vehicle (¶ 0139-0140: extends to multiple vehicles; Figures 4, 5, and 9 show multiple vehicles), the power transfer system configured to transfer electric power from at least the electric power system of the first vehicle to the electric power system of the second vehicle along the transmission line (¶ 0099-0107; ¶ 0141: from a charge provider vehicle 990a to the charge seeker vehicle 990b), the power transfer system configured to spatially direct the electric power from the electric power system of the first vehicle to the electric power system of the second vehicle (¶ 0099-0107; ¶ 0141: from a charge provider vehicle 990a to the charge seeker vehicle 990b as shown in Fig. 9) while simultaneously minimizing transfer of the electric power beyond the first vehicle and the second vehicle (¶ 0099-0107, 0141: this is implied in the exchange of charge between two vehicles, i.e., charge is transferred from the first vehicle to the second vehicle based on participation and payment between the two vehicles such that power would not be transferred from the first vehicle to a third vehicle).
 	Regarding claim 2, O’CONNELL discloses the power transfer system is a bi-directional power transfer system configured to transfer electric power from the electric power system of the first vehicle to the electric power system of the second vehicle and further configured to receive electric power from the electric power system of the second vehicle to the electric power system of the first vehicle (¶ 0054, 0111, 0115: vehicles are capable of buying or selling power).
	Regarding claim 3, O’CONNELL discloses the power transfer system is a uni-directional power transfer system configured to transfer electric power from the electric power system of the first vehicle to the electric power system of the second vehicle (¶ 0115, 0120, 0137: if the second vehicle is a charge seeker, then the power transfer system will provide uni-directional power transfer to the second vehicle).
	Regarding claim 12, O’CONNELL discloses an electric power system disposed in a third vehicle, the electric power system configured to provide electrical drive power to the third vehicle drive system for propulsion of the third vehicle; and a power transfer system configured to transfer electric power between the third vehicle and at least one of the electric power systems of the first and second vehicles (¶ 0054, 0110-0115: multiple vehicles are disclosed as capable of providing and receiving power).
	Regarding claim 16, O’CONNELL discloses a method of sharing power between electrical vehicles (abstract, ¶ 0024, 0027, 0046; vehicles 490a, 490b, 490c, 490d, Fig. 4; vehicles 590a, 590b, 590c, 590d, Fig. 5) comprising: 
 	providing a transmission line (comprising at least 901, 902, Fig. 9) extending between a first vehicle (990a, Fig. 9) and a second vehicle (990b, Fig. 9) and further extending beyond the first vehicle and the second vehicle (¶ 0139-0140: extends to multiple vehicles; Figures 4, 5, and 9 show multiple vehicles); and 
 	transferring power from the first vehicle to the second vehicle along the transmission line such that power is spatially directed from the first vehicle to the second vehicle (¶ 0099-0107; ¶ 0141: from a charge provider vehicle 990a to the charge seeker vehicle 990b as shown in Fig. 9) while simultaneously minimizing transfer of power along the transmission line extending beyond the first vehicle and the second vehicle (¶ 0099-0107, 0141: this is implied in the exchange of charge between two vehicles, i.e., charge is transferred from the first vehicle to the second vehicle based on participation and payment between the two vehicles such that power would not be transferred from the first vehicle to a third vehicle).
 	Regarding claim 17, O’CONNELL discloses an exchange of payment in response to the transferring power from the first vehicle to the second vehicle (¶ 0134, 0135).
 	Regarding claim 18, O’CONNELL discloses a method of providing power from a mobile charger (990a, Fig. 9) to an electrical vehicle (990b, Fig. 9) comprising: 
 	providing a transmission line (comprising at least 901, 902, Fig. 9) extending between the mobile charger and the vehicle and further extending beyond the mobile charger and the vehicle (¶ 0139-0140: extends to multiple vehicles; Figures 4, 5, and 9 show multiple vehicles); and 
 	transferring power from the mobile charger to the vehicle along the transmission line such that power is spatially directed from the mobile charger to the vehicle (¶ 0099-0107; ¶ 0141: from a charge provider vehicle 990a to the charge seeker vehicle 990b as shown in Fig. 9) while simultaneously minimizing transfer of power along the transmission line extending beyond the mobile charger and the vehicle (¶ 0099-0107, 0141: this is implied in the exchange of charge between two vehicles, i.e., charge is transferred from the first vehicle to the second vehicle based on participation and payment between the two vehicles such that power would not be transferred from the first vehicle to a third vehicle).
 	Regarding claim 19, O’CONNELL discloses the mobile charger is selected from the group consisting of vehicles, trucks, and drones (¶ 0141: 990a is a vehicle).
 	Regarding claim 20, O’CONNELL discloses an exchange of payment in response to the transferring power from the mobile charger to the vehicle (¶ 0134, 0135).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4, 6, 7, 9-11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’CONNELL as applied to claims 1-3, 12, and 16-20 above, and further in view of KURIMOTO (JP2015177632A).
	Regarding claim 4, O’CONNELL discloses the vehicle-to-vehicle power transfer system as applied to claim 1 but fails to disclose the power transfer system is a wireless power transfer system. KURIMOTO discloses the power transfer system is a wireless power transfer system (¶ 0007, 0009, 0010, 0014: an electromagnetic induction power transfer system is disclosed). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the wireless power transfer in order to reduce the possibility of electric shock (as opposed to a conductive power transfer system that has exposed conductors). 
 	Regarding claim 6, O’CONNELL as modified by KURIMOTO teaches the power transfer system is an inductive power transfer system (KURIMOTO, ¶ 0007, 0009, 0010, 0014: an electromagnetic induction power transfer system is disclosed).
 	Regarding claim 7, O’CONNELL as modified by KURIMOTO teaches the power transfer system is an electromagnetic power transfer system (KURIMOTO, ¶ 0007, 0009, 0010, 0014: an electromagnetic induction power transfer system is disclosed).
	Regarding claim 9, O’CONNELL discloses the vehicle-to-vehicle power transfer system as applied to claim 1 but fails to disclose the power transfer system comprises a retractable apparatus configured to transfer the electric power from at least the electric power system of the first vehicle to the electric power system of the second vehicle. KURIMOTO discloses the power transfer system comprises a retractable (i.e., being able to be drawn back) apparatus configured to transfer the electric power from at least the electric power system of the first vehicle to the electric power system of the second vehicle (¶ 0014, 0048; e.g., apparatus as described in paragraph 0027-0028 and as shown in Figs. 2 and 3 is retractable within the broadest reasonable interpretation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the retractable apparatus in order to facilitate connection of the power transfer system to the vehicles and/or to provide a wireless power transfer system and therefore reduce the possibility of electric shock (as opposed to a conductive power transfer system that has exposed conductors).
 	Regarding claim 10, O’CONNELL as modified by KURIMOTO teaches the retractable apparatus is positioned along a longitudinal direction of the associated vehicle (KURIMOTO, 0027-0028).
 	Regarding claim 11, O’CONNELL as modified by KURIMOTO teaches the retractable apparatus is fixedly connectable between the first vehicle and the second vehicle (KURIMOTO, ¶ 0027-0028, 0043-0045).
	Regarding claim 13, O’CONNELL discloses the vehicle-to-vehicle power transfer system as applied to claim 1 but fails to disclose the power transfer system is affixed to a roadway surface. KURIMOTO discloses the power transfer system is affixed to a roadway surface (¶ 0003). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the power transfer system affixed to a roadway surface in order to facilitate transfer of power to a vehicle that runs out of power (KURIMOTO, ¶ 0003).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’CONNELL as applied to claims 1-3, 12, and 16-20 above, and further in view of RICCI (US 2017/0136894).
	Regarding claim 5, O’CONNELL discloses the vehicle-to-vehicle power transfer system as applied to claim 1 but fails to disclose the power transfer system is a capacitive power transfer system. RICCI discloses the power transfer system is a capacitive power transfer system (¶ 0165). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the capacitive power transfer system in order to provide wireless power transfer without electromagnetic radiation.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’CONNELL in view of KURIMOTO as applied to claims 4, 6, 7, 9-11, and 13 above, and further in view of LIN (US 2015/0229157).
 	Regarding claim 14, O’CONNELL as modified by KURIMOTO teaches the vehicle-to-vehicle power transfer system as applied to claim 13 but fails to disclose the power transfer system is a coating upon the roadway surface. LIN discloses a power transfer system that is coated on a supporting surface (¶ 0019). It would have been obvious to apply the coated power transfer system of LIN to the power transfer system of KURIMOTO which is located upon the roadway surface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the power transfer system is a coating upon the roadway surface in order to increase security/stability of the power transfer system (as opposed to a power transfer system that is temporarily fixed/placed on the roadway surface).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’CONNELL as applied to claims 1-3, 12, and 16-20 above, and further in view of RICCI (US 2017/0136894).
 	Regarding claim 15, O’CONNELL discloses the vehicle-to-vehicle power transfer system as applied to claim 1 wherein the power transfer system is embedded in a roadway surface. RICCI discloses the power transfer system is embedded in a roadway surface (¶ 0049-0050, 0098). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the embedded power transfer system in order to reduce the space of the power transfer system and/or to provide a wireless power transfer system and therefore reduce the possibility of electric shock (as opposed to a power transfer system that has exposed conductors).
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 16, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        October 3, 2022

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        October 3, 2022